Exhibit 10.2

 

SKAGIT STATE BANK/SKAGIT STATE BANCORP, INC.

 

CHANGE IN CONTROL SEVERANCE AGREEMENT

 

THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (“Agreement”) is entered into by and
between SKAGIT STATE BANCORP, INC., a Washington corporation (“Bancorp”), its
wholly owned subsidiary SKAGIT STATE BANK, a Washington state-chartered bank
(the “Bank”), and CARLA TUCKER, the Chief Financial Officer of Bancorp and the
Bank (“Executive”), effective as of November 20, 2007.

 

Recitals

 

A.                                   Bancorp and the Bank (either and/or both
being the “Company”) currently receive services of Executive as a key employee.

 

B.                                    The Company desires to provide a severance
benefit to Executive (i) to encourage Executive to continue her employment with
the Company; (ii) to obtain Executive’s services in the event of a potential
Change in Control (as defined below); and (iii) to allow the Company to maximize
the benefits obtainable by its shareholders from any Change in Control.

 

Agreement

 

The parties agree as follows:

 


1.                                     COMMITMENT OF EXECUTIVE.  IN THE EVENT
THAT ANY PERSON EXTENDS ANY PROPOSAL OR OFFER THAT IS INTENDED TO OR MAY RESULT
IN A CHANGE IN CONTROL (DEFINED BELOW), EXECUTIVE SHALL, AT THE REQUEST OF THE
COMPANY, ASSIST THE COMPANY IN EVALUATING SUCH PROPOSAL OR OFFER.  FURTHER,
SUBJECT TO THE ADDITIONAL TERMS AND CONDITIONS OF THIS AGREEMENT, IN ORDER TO
RECEIVE THE CHANGE IN CONTROL PAYMENT (DEFINED BELOW), EXECUTIVE CANNOT RESIGN
FROM THE COMPANY DURING ANY PERIOD FROM THE RECEIPT OF A SPECIFIC CHANGE IN
CONTROL PROPOSAL UP TO THE CONSUMMATION OR ABANDONMENT OF THE TRANSACTION
CONTEMPLATED BY SUCH PROPOSAL.


 


2.                                     CHANGE IN CONTROL.  “CHANGE IN CONTROL”
MEANS A CHANGE “IN THE OWNERSHIP OR EFFECTIVE CONTROL” OR “IN THE OWNERSHIP OF A
SUBSTANTIAL PORTION OF THE ASSETS” OF THE COMPANY, WITHIN THE MEANING OF
SECTION 280G OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”);
PROVIDED, HOWEVER, THAT AN INTERNAL REORGANIZATION OF THE COMPANY SHALL NOT
CONSTITUTE A CHANGE IN CONTROL.


 


3.                                      PAYMENT OBLIGATIONS.


 


3.1                                TERMINATION PRIOR TO CHANGE IN CONTROL.  IF
THE COMPANY TERMINATES EXECUTIVE’S EMPLOYMENT WITHOUT CAUSE OR EXECUTIVE RESIGNS
FOR GOOD REASON (EACH AS DEFINED BELOW), AND WITHIN EIGHTEEN (18) MONTHS
THEREAFTER THE COMPANY ENTERS INTO AN AGREEMENT FOR A CHANGE IN CONTROL OR ANY
PARTY ANNOUNCES OR IS REQUIRED

 

1

--------------------------------------------------------------------------------



 


3.2                                BY LAW TO ANNOUNCE A PROSPECTIVE CHANGE IN
CONTROL, WHICH CHANGE IN CONTROL IS CONSUMMATED, THEN UPON THE CLOSING OF SUCH
CHANGE IN CONTROL, THE COMPANY SHALL PAY EXECUTIVE A SINGLE CASH PAYMENT IN AN
AMOUNT EQUAL TO TWO (2) TIMES THE GREATER OF (A) THE HIGHEST COMPENSATION (AS
REPORTABLE ON EXECUTIVE’S IRS W-2 FORM) RECEIVED BY EXECUTIVE FROM THE COMPANY
DURING ANY OF THE MOST RECENT THREE (3) CALENDAR YEARS ENDING BEFORE, OR
SIMULTANEOUSLY WITH, THE DATE ON WHICH EXECUTIVE’S EMPLOYMENT TERMINATED; OR
(B) 130% OF EXECUTIVE’S BASE COMPENSATION AS OF THE DATE ON WHICH EXECUTIVE’S
EMPLOYMENT TERMINATED (THE “TERMINATION-BASED CHANGE IN CONTROL PAYMENT”).


 


3.3                                COMPARABLE POSITION NOT OFFERED.  IF A CHANGE
IN CONTROL IS CONSUMMATED WHILE EXECUTIVE IS EMPLOYED BY THE COMPANY, AND
EXECUTIVE IS NOT OFFERED A COMPARABLE POSITION (AS DEFINED BELOW) WITH THE
ACQUIRING COMPANY, THEN UPON THE CLOSING OF SUCH CHANGE IN CONTROL (REGARDLESS
OF WHETHER EXECUTIVE CONTINUES HER EMPLOYMENT WITH THE ACQUIRING COMPANY), THE
COMPANY SHALL PAY EXECUTIVE A SINGLE CASH PAYMENT IN AN AMOUNT EQUAL TO TWO
(2) TIMES THE GREATER OF (A) THE HIGHEST COMPENSATION (AS REPORTABLE ON
EXECUTIVE’S IRS W-2 FORM) RECEIVED BY EXECUTIVE FROM THE COMPANY DURING ANY OF
THE MOST RECENT THREE (3) CALENDAR YEARS ENDING BEFORE, OR SIMULTANEOUSLY WITH,
THE DATE ON WHICH SUCH CLOSING OCCURS; OR (B) 130% OF EXECUTIVE’S BASE
COMPENSATION AS OF THE DATE ON WHICH SUCH CLOSING OCCURS (THE “CLOSING-BASED
CHANGE IN CONTROL PAYMENT”).  FOR PURPOSES OF THIS AGREEMENT, A “COMPARABLE
POSITION” MEANS THE POSITION OF SENIOR VICE PRESIDENT AND CHIEF FINANCIAL
OFFICER OF THE ACQUIRING COMPANY, WITH COMPENSATION AND BENEFITS IN THE
AGGREGATE NO LESS FAVORABLE TO EXECUTIVE THAN THOSE IN EFFECT IMMEDIATELY PRIOR
TO THE CLOSING OF THE CHANGE IN CONTROL.  FURTHER, EFFECTIVE ON SUCH CLOSING,
THE COMPANY WILL ALSO PROVIDE EXECUTIVE WITH, AND PAY THE COST OF EXECUTIVE’S
PREMIUMS FOR, GROUP HEALTH PLAN BENEFITS TO THE EXTENT AUTHORIZED BY AND
CONSISTENT WITH 29 U.S.C. § 1161 ET SEQ. (COMMONLY KNOWN AS “COBRA”), FOR THE
SHORTER OF THE STATUTORY COBRA PERIOD OR TWO (2) YEARS FOLLOWING SUCH CLOSING.


 


3.4                                TERMINATION AFTER CHANGE IN CONTROL.  IF,
WITHIN TWO (2) YEARS AFTER ACCEPTING A COMPARABLE POSITION, EXECUTIVE’S
EMPLOYMENT IS TERMINATED WITHOUT CAUSE OR IF EXECUTIVE RESIGNS FOR GOOD REASON,
THEN UPON SUCH TERMINATION OR RESIGNATION, EXECUTIVE SHALL RECEIVE THE
CLOSING-BASED CHANGE IN CONTROL PAYMENT LESS THE AMOUNT OF ANY SALARY, BONUSES
AND OTHER CASH COMPENSATION EARNED BY EXECUTIVE AND PAID TO HER BY THE ACQUIRING
COMPANY FOLLOWING THE CLOSING OF THE CHANGE IN CONTROL THROUGH THE DATE OF SUCH
TERMINATION OR RESIGNATION; PROVIDED, THAT IN NO EVENT SHALL EXECUTIVE RECEIVE
LESS THAN ONE (1) TIMES HER HIGHEST COMPENSATION (AS REPORTABLE ON EXECUTIVE’S
IRS W-2 FORM) RECEIVED FROM THE COMPANY DURING ANY OF THE MOST RECENT THREE
(3) CALENDAR YEARS ENDING BEFORE, OR SIMULTANEOUSLY WITH, THE DATE ON WHICH THE
CHANGE IN CONTROL OCCURRED.  UPON SUCH TERMINATION, EXECUTIVE SHALL ALSO BE
ENTITLED TO COBRA BENEFITS AND PREMIUM PAYMENTS FOR THE SHORTER OF THE STATUTORY
COBRA PERIOD OR ONE (1) YEAR FOLLOWING SUCH TERMINATION.

 

2

--------------------------------------------------------------------------------


 


3.5                                PARACHUTE PAYMENT LIMITATION. 
NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, IF THE
TERMINATION-BASED CHANGE IN CONTROL PAYMENT OR THE CLOSING-BASED CHANGE IN
CONTROL PAYMENT (EITHER, A “CHANGE IN CONTROL PAYMENT”), TOGETHER WITH ANY OTHER
PAYMENTS OR BENEFITS RECEIVED BY EXECUTIVE FROM THE COMPANY OR THE ACQUIRING
COMPANY WILL BE AN AMOUNT THAT WOULD CAUSE THEM TO BE A “PARACHUTE PAYMENT”
WITHIN THE MEANING OF SECTION 280G(B)(2)(A) OF THE CODE (THE “PARACHUTE PAYMENT
AMOUNT”), THEN THE CHANGE IN CONTROL PAYMENT SHALL BE REDUCED SO THAT THE TOTAL
AMOUNT THEREOF IS $1 LESS THAN THE PARACHUTE PAYMENT AMOUNT.


 


3.6                                PAYMENT OF AMOUNTS WITHIN 2 ½ MONTHS.  ALL
AMOUNTS REQUIRED TO BE PAID BY THE COMPANY HEREUNDER SHALL BE PAID BY THE LATER
OF THE 15TH DAY OF THE THIRD MONTH FOLLOWING THE EXECUTIVE’S FIRST TAXABLE YEAR
IN WHICH THE AMOUNT IS NO LONGER SUBJECT TO A SUBSTANTIAL RISK OF FORFEITURE OR
THE 15TH DAY OF THE THIRD MONTH FOLLOWING THE END OF THE COMPANY’S FIRST TAXABLE
YEAR IN WHICH THE AMOUNT IS NO LONGER SUBJECT TO A SUBSTANTIAL RISK OF
FORFEITURE.  THIS PROVISION IS INTENDED TO COMPLY WITH REGULATIONS ISSUED UNDER
SECTION 409A OF THE CODE AND SHALL BE INTERPRETED AND APPLIED CONSISTENTLY
THEREWITH.


 


4.                                      TERMINATION OF AGREEMENT.


 


4.1                                THIS AGREEMENT TERMINATES UPON PAYMENT BY THE
COMPANY (OR ITS SUCCESSOR) TO EXECUTIVE OF THE CHANGE IN CONTROL PAYMENT AND THE
RELATED PAYMENTS PROVIDED FOR HEREIN.


 


4.2                                THE COMPANY MAY TERMINATE THIS AGREEMENT BY
ACTION OF ITS BOARD OF DIRECTORS, AND SUCH TERMINATION SHALL BE EFFECTIVE ONE
(1) YEAR FOLLOWING THE DATE ON WHICH WRITTEN NOTICE OF SUCH TERMINATION IS
PROVIDED TO EXECUTIVE.


 


4.3                                THIS AGREEMENT TERMINATES IMMEDIATELY IF, AT
ANY TIME BEFORE THE CHANGE IN CONTROL TRANSACTION CLOSES, (I) THE COMPANY
TERMINATES EXECUTIVE’S EMPLOYMENT FOR CAUSE, (II) EXECUTIVE RESIGNS FROM THE
COMPANY WITHOUT GOOD REASON, (III) EXECUTIVE DIES, OR (IV) EXECUTIVE IS UNABLE
TO PERFORM HER DUTIES AND OBLIGATIONS TO THE COMPANY FOR A PERIOD OF NINETY (90)
CONSECUTIVE DAYS AS A RESULT OF A PHYSICAL OR MENTAL DISABILITY, UNLESS WITH
REASONABLE ACCOMMODATION EXECUTIVE COULD CONTINUE TO PERFORM SUCH DUTIES AND
MAKING THESE ACCOMMODATIONS WOULD NOT POSE AN UNDUE HARDSHIP ON THE COMPANY.  IF
NO CHANGE IN CONTROL HAS OCCURRED, THIS AGREEMENT WILL TERMINATE EIGHTEEN (18)
MONTHS AFTER EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY WITHOUT CAUSE
OR BY EXECUTIVE FOR GOOD REASON, UNLESS DURING SUCH EIGHTEEN (18) MONTH PERIOD,
THE COMPANY ENTERS INTO AN AGREEMENT FOR A CHANGE IN CONTROL, OR A CHANGE IN
CONTROL IS ANNOUNCED OR REQUIRED BY LAW TO BE ANNOUNCED, IN WHICH CASE THIS
AGREEMENT WILL TERMINATE UPON PAYMENT OF THE CLOSING-BASED CHANGE IN CONTROL
PAYMENT PURSUANT TO SECTION 3.1 OR THE ABANDONMENT OF SUCH CHANGE IN CONTROL.

 

3

--------------------------------------------------------------------------------



 


5.                                      DEFINITIONS.


 


5.1                                CAUSE.  “CAUSE” MEANS ONLY ANY ONE OR MORE OF
THE FOLLOWING:


 

A.                                       WILLFUL MISFEASANCE OR GROSS NEGLIGENCE
IN THE PERFORMANCE OF EXECUTIVE’S DUTIES.

 

B.                                      CONVICTION OF A CRIME IN CONNECTION WITH
HER DUTIES.

 

C.                                       CONDUCT DEMONSTRABLY AND SIGNIFICANTLY
HARMFUL TO THE BANK AND/OR BANCORP, AS REASONABLY DETERMINED ON THE ADVICE OF
LEGAL COUNSEL BY THE BOARD OF DIRECTORS OF THE BANK AND/OR BANCORP, AS THE CASE
MAY BE.

 


5.2                                GOOD REASON.  “GOOD REASON” MEANS ONLY ANY
ONE OR MORE OF THE FOLLOWING:


 

A.                                      REDUCTION, WITHOUT EXECUTIVE’S CONSENT,
OF EXECUTIVE’S SALARY OR ELIMINATION OF ANY COMPENSATION OR BENEFIT PLAN
BENEFITING EXECUTIVE.

 

B.                                     THE ASSIGNMENT TO EXECUTIVE WITHOUT HER
CONSENT OF ANY AUTHORITY OR DUTIES MATERIALLY INCONSISTENT WITH EXECUTIVE’S
POSITION AS OF THE DATE OF THIS AGREEMENT.

 

C.                                      A RELOCATION OR TRANSFER OF EXECUTIVE’S
PRINCIPAL PLACE OF EMPLOYMENT THAT WOULD INCREASE EXECUTIVE’S COMMUTE AS OF THE
EFFECTIVE DATE BY MORE THAN 30 MILES EACH WAY ON A REGULAR BASIS, UNLESS
EXECUTIVE CONSENTS TO THE RELOCATION OR TRANSFER.

 


6.                                      ARBITRATION.  AT ANY PARTY’S REQUEST,
THE PARTIES MUST SUBMIT ANY DISPUTE, CONTROVERSY OR CLAIM ARISING OUT OF OR IN
CONNECTION WITH, OR RELATING TO, THIS AGREEMENT OR ANY BREACH OR ALLEGED BREACH
OF THIS AGREEMENT, TO ARBITRATION UNDER THE AMERICAN ARBITRATION ASSOCIATION’S
RULES THEN IN EFFECT (OR UNDER ANY OTHER FORM OF ARBITRATION MUTUALLY ACCEPTABLE
TO THE PARTIES).  A SINGLE ARBITRATOR AGREED ON BY THE PARTIES WILL CONDUCT THE
ARBITRATION.  IF THE PARTIES CANNOT AGREE ON A SINGLE ARBITRATOR, EACH PARTY
MUST SELECT ONE ARBITRATOR AND THOSE TWO ARBITRATORS WILL SELECT A THIRD
ARBITRATOR.  THIS THIRD ARBITRATOR WILL HEAR THE DISPUTE.  THE ARBITRATOR’S
DECISION IS FINAL (EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED BY LAW) AND BINDS
THE PARTIES, AND ANY PARTY MAY REQUEST ANY COURT HAVING JURISDICTION TO ENTER A
JUDGMENT AND TO ENFORCE THE ARBITRATOR’S DECISION.  THE ARBITRATOR WILL PROVIDE
THE PARTIES WITH A WRITTEN DECISION NAMING THE SUBSTANTIALLY PREVAILING PARTY IN
THE ACTION.  THIS PREVAILING PARTY IS ENTITLED TO REIMBURSEMENT FROM THE OTHER
PARTIES FOR ITS COSTS AND EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES.  ALL
PROCEEDINGS WILL BE HELD AT A PLACE DESIGNATED BY THE ARBITRATOR IN SKAGIT
COUNTY, WASHINGTON.  THE ARBITRATOR, IN RENDERING A DECISION AS TO ANY STATE LAW
CLAIMS, WILL APPLY WASHINGTON LAW.


 


7.                                      WITHHOLDING.  ALL PAYMENTS REQUIRED TO
BE MADE BY THE COMPANY HEREUNDER TO EXECUTIVE SHALL BE SUBJECT TO THE
WITHHOLDING OF SUCH AMOUNTS, IF ANY, RELATING TO TAX AND OTHER PAYROLL
DEDUCTIONS AS THE COMPANY MAY REASONABLY DETERMINE SHOULD BE WITHHELD PURSUANT
TO ANY APPLICABLE LAW OR REGULATION.

 

4

--------------------------------------------------------------------------------


 


8.                                      NOT AN EMPLOYMENT AGREEMENT.  THIS
AGREEMENT IS NOT AN EMPLOYMENT AGREEMENT.  ACCORDINGLY, EXCEPT WITH RESPECT TO
THE CHANGE IN CONTROL PAYMENT, THIS AGREEMENT SHALL HAVE NO EFFECT ON THE
DETERMINATION OF ANY COMPENSATION PAYABLE BY THE COMPANY TO EXECUTIVE, OR UPON
ANY OF THE OTHER TERMS OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY.  THE SPECIFIC
ARRANGEMENTS REFERRED TO HEREIN ARE NOT INTENDED TO EXCLUDE ANY OTHER BENEFITS
THAT MAY BE AVAILABLE TO EXECUTIVE UPON A TERMINATION OF EMPLOYMENT WITH THE
COMPANY PURSUANT TO EMPLOYEE BENEFIT PLANS OF THE COMPANY.


 


9.                                      MISCELLANEOUS PROVISIONS.


 


9.1                                ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES
THE ENTIRE UNDERSTANDING AND AGREEMENT BETWEEN THE PARTIES CONCERNING ITS
SUBJECT MATTER AND SUPERSEDES ALL PRIOR AGREEMENTS, CORRESPONDENCE,
REPRESENTATIONS, OR UNDERSTANDINGS BETWEEN THE PARTIES RELATING TO ITS SUBJECT
MATTER.


 


9.2                                BINDING EFFECT.  THIS AGREEMENT WILL BIND AND
INURE TO THE BENEFIT OF THE PARTIES’ HEIRS, LEGAL REPRESENTATIVES, SUCCESSORS
AND ASSIGNS.


 


9.3                                WAIVER.  ANY WAIVER BY A PARTY OF ITS RIGHTS
UNDER THIS AGREEMENT MUST BE WRITTEN AND SIGNED BY THE PARTY WAIVING ITS
RIGHTS.  A PARTY’S WAIVER OF THE OTHER PARTY’S BREACH OF ANY PROVISION OF THIS
AGREEMENT WILL NOT OPERATE AS A WAIVER OF ANY OTHER BREACH BY THE BREACHING
PARTY.


 


9.4                                AMENDMENT.  THIS AGREEMENT MAY BE MODIFIED
ONLY THROUGH A WRITTEN INSTRUMENT SIGNED BY ALL PARTIES.


 


9.5                                AMENDMENT TO COMPLY WITH SECTION 409A.  FROM
TIME TO TIME, THE COMPANY MAY AMEND THIS AGREEMENT AS REQUIRED TO COMPLY WITH
THE REQUIREMENTS OF SECTION 409A OF THE CODE AND U.S. TREASURY REGULATIONS
ISSUED THEREUNDER.


 


9.6                                SEVERABILITY.  THE PROVISIONS OF THIS
AGREEMENT ARE SEVERABLE.  THE INVALIDITY OF ANY PROVISION WILL NOT AFFECT THE
VALIDITY OF OTHER PROVISIONS OF THIS AGREEMENT.


 


9.7                                COUNSEL REVIEW.  EXECUTIVE ACKNOWLEDGES THAT
SHE HAS HAD AN OPPORTUNITY TO CONSULT WITH INDEPENDENT COUNSEL WITH RESPECT TO
THE NEGOTIATION, PREPARATION, AND EXECUTION OF THIS AGREEMENT.


 


9.8                                GOVERNING LAW AND VENUE.  THIS AGREEMENT WILL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH WASHINGTON LAW, EXCEPT TO THE
EXTENT THAT FEDERAL LAW MAY GOVERN CERTAIN MATTERS.  THE PARTIES MUST BRING ANY
LEGAL PROCEEDING ARISING OUT OF THIS AGREEMENT IN SKAGIT COUNTY, WASHINGTON, AND
THE PARTIES WILL SUBMIT TO JURISDICTION IN THAT COUNTY.


 


9.9                                COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED
IN ONE OR MORE COUNTERPARTS, EACH OF WHICH WILL BE DEEMED AN ORIGINAL, BUT ALL
OF WHICH TAKEN TOGETHER WILL CONSTITUTE ONE AND THE SAME DOCUMENT.

 

5

--------------------------------------------------------------------------------


 

This Change in Control Severance Agreement is effective as of the date first set
forth above.

 

 

 

SKAGIT STATE BANK

 

 

 

 

 

By

  /s/ B. Marvin Omdal

 

 

B. Marvin Omdal, Chairman of the Board

 

 

 

 

 

SKAGIT STATE BANCORP, INC.

 

 

 

 

 

By

  /s/ B. Marvin Omdal

 

 

 

B. Marvin Omdal, Chairman of the Board

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

  /s/ Carla Tucker

 

Carla Tucker

 

6

--------------------------------------------------------------------------------